Me. Justice Aldeey
delivered the opinion of the court.
A motion has been made for the dismissal of this appeal, but the grounds of the motion do not appear to be sufficient and for that reason we shall consider the appeal on its merits.
Pedro Silva brought an action of debt against Victoria Delia in the Municipal Court of Vega Baja. • The defendant demurred and moved for a change of venue-to the Municipal Court of Aguadilla where she resided. The motion was sustained, but the plaintiff appealed from that ruling to the District Court of San Juan, Section One, and thereafter moved that court to consider the action as' abandoned. The District Court of San Juan, Section- One, sustained the motion and an order was entered to that effect. Subsequently the plaintiff informed the Municipal Court of Vega Baja that he had abandoned his appeal from the order allowing a change of venue and moved that the record of the case be sent to the Municipal Court of Agua-dilla, which was so ordered and done. While the demurrer was being argued in the Aguadilla court the defendant al*168leged that the action had terminated because plaintiff had abandoned it in the District Court of San Juan. The municipal court decided this matter adversely to the defendant and also overruled her demurrer, whereupon slit petitioned the District Court of Aguadilla for a writ of certiorari against the said municipal court. The writ was issued and the matter was decided in favor of the defendant, the action being then considered as terminated. From that decision the plaintiff took the present appeal.
The only question before the District Court of San Juan, Section One, in this case was whether or not it should be transferred from the Municipal Court of Vega Baja to the Municipal Court of Aguadilla; therefore, the abandonment of the case in the district court by the appellant could refer to nothing but his appeal from the order granting the change of venue. Hence, although the order of the district court is to the effect that the plaintiff had abandoned the action, it can refer to no other action than that pending before it, that is, the matter of the change of venue; therefore, we can not hold that the lower court considered the plaintiff as having abandoned his suit or cause of action, against the defendant and that the action was terminated. This is the only logical and reasonable interpretation of the court’s order. A contrary interpretation would force us to hold that the District Court of San Juan, Section One, acted without jurisdiction in considering the plaintiff as having abandoned his action, which by reason of the amount in controversy was within the jurisdiction of the municipal court and when only a question of change of venue was before it. ■
The judgment appealed from must be reversed and the writ of certiorari issued by the District Court of Agua-dilla discharged.

Reversed.

*169Chief Justice Del Toro and Justices Hutchison and Franco Soto concurred.
Mr. Justice Wolf took no part in the decision of this case.